Blatchford, C. J.
In this and the nine other cases I think the new attorneys must be substituted, without prejudice, of course, to any existing lien of the former attorneys on papers, but without the imposition or creation of any lien on any future recoveries in favor of the former attorneys in respect to their first services. Whatever might be done in a case where the client, without any reason but his wish, desired to displace his attorneys, I think that as, in this ease, the attorneys withdrew of their own motion, and no special reasons are shown for impressing a lien in their favor on any ultimate recoveries, no such lien should be created as a condition of the substitution.